 In the Matter OfCHARROINMANUFACTURINGCo.,EMPLOYERand-TEXTILEWORKERS UNION OF AMERICA,CIO,PETITIONERCase No. 21-I?C-592SUPPLEMENTAL DECISIONANDORDERJanuary 10, 1950On April 15, 1949, pursuant to the Board's Decision and Directionof Election herein,' an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the Twenty-firstRegion.At the conclusion of the election, the parties werefurnished with a Tally of Ballots, which showed that of approxi-mately 320 eligible voters, 304 valid votes were cast.Of this number71 votes were cast for and 184 votes against the Petitioner.There.were 49 challenged and 2 void ballots.On April 22, 1949, Petitioner filed objections to the election, andon May 5, 1949, the Employer filed its reply thereto.On May 25,.1949, after having duly investigatedthe issuesraised by such objec-tions, the Regional Director issued his Report on Objections in whichhe found without merit certain of the Petitioner's objections 2 andrecommended that these objections be overruled.However, the Re-gional Director found that other objections of the Petitioner and.matters disclosed by his investigation raised substantial and materialissues.He therefore recommended that a hearing be directed to re-solve suchissues.Neither the Petitioner nor the Employer filed ex-ceptions to the Regional Director's report.By order dated June 15, 1949, the Board remanded the case to theRegionalDirector and ordered that a hearing be held on such ob-jections.Thereafter a hearing was held before Eugene M. Purver,.'Unpublished.2Objections based on the following allegations were foundto be withoutmerit:(1) The.Company kept employees in the plant without work for the period immediatelyprior to theelection;(2) officersof the Companymade speeches asking employees to support the Com-pany ;(3) although the Company refused to agree to time off to permit employeesto vote, itdid, in Pact,give the employees an hour and one-half offto vote; (4) the employees wereforced tolisten to the speeches and thereby became a "captive audience."88 NLRB No. 11.38 CHARROIN MANUFACTURING CO.39hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog and Mem-bers Reynolds and Murdock].There is no serious dispute as to the facts in this case.The mattersalleged to raise substantial and material issues were established with-out contradiction at the hearing.The record shows that the Em-ployer, by certain supervisory personnel, by its attorney, and byothers, whose status as supervisors was in doubt, had, shortly beforethe election, delivered a series of speeches to the employees urging andrequesting employees to vote in the forthcoming election; that theEmployer's president had mailed a letter to substantially all its em-ployees, which letter as part of its context contained the statement"DON'T BE FOOLED-YOU MUST VOTE"; that the Employer'splant manager had announced an extension of time for voting; andthat the Employer had furnished free transportation to the polls ina bus which carried on its side a sign reading "Vote for Charroin."The Petitioner claims that in view of the foregoing, the employeescould not fail to understand that the Employer was urging and as-sisting them to vote against the Petitioner. It contends, therefore,that the foregoing conduct of the Employer constituted pressure,coercion, inducement, and threat, and that by such conduct the Em-ployer interfered with the election.Moreover, the record disclosesthat the plant manager had engaged in certain conduct hereinafterconsidered.By reason of such fact the Petitioner further contendsthat this conduct cast such ridicule on the election and election pro-cesses of the Board as to make a fair election impossible. It pointsout that the effect of such conduct was made apparent by the activitiesof one of the employees.3We find nothing in the facts and circumstances of this case tosupport the conclusion of the Petitioner that the conduct of the Em-ployer so interfered with the election as to make a free election im-possible.With respect to the Employer's letter of April 13, webelieve that it was not coercive so far as the employees were concerned.In our opinion, the words, "DON'T BE FOOLED-YOU MUSTVOTE", do not, standing alone, establish an act of compulsion onthe part of the Employer and do not support the inference of animplied threat of economic reprisal.8This employee,who customarily entertained at parties sponsored by the Employer, sang,played a guitar,and "clowned"before the line of voters who were in the lobby of.the hotelwaiting their turn at the polls which were located in the hotel basement. 40DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Petitioner's objection that the Employer rewarded the employees for voting, by granting paid time off and by furnishing freetransportation to the voting polls, is also without merit. It is un-disputed that the Petitioner agreed to an extension of the noondayvoting period.4The Employer, after having announced earlier theagreement between the parties to extend the time for voting duringthe noonday voting period, later announced to the employees thatthose who had voted in the early morning hours could make free useof the extra time which had been granted others to vote.The ex-planation given at the hearing for this action was that the Employerdid not believe it could effectively operate its plant with the greaternumber of its employees at the polls.Therefore, it made this timeavailable for those employees. In our opinion, there is nothing inthe record to sustain the contention that the free time resulting fromthis act on the part of the Employer was for the purpose of reward-ing those employees who had voted in the election.Furthermore,as such free time was made available only to those who had alreadyvoted and was not anticipated at the time they cast their ballots, itcannot be said to have influenced the results of the election.Nor do we find merit in the Petitioner's objections based on theEmployer's furnishing free bus transportation to voters, or its useof letters and speeches to set forth its position toward the Petitioner.Board precedent establishes that the mere furnishing free transpor-tation, when extended to all employees without distinction, does notconstitute interference with an election.5Moreover, we do not agreewith the Petitioner that the Employer exceeded his rights of freespeech "in bombarding its employees with letters and speeches [therewere six speeches made in the course of -a day and a half, all duringworking hours] indicating the company's attitude toward the union."It is clear that the speeches in and of themselves did not exceed thebounds of free speech, even if we assume that they expressed a hostileattitude toward the Petitioner.Such speeches must be considered asbeing within the scope of the free speech guaranty of Section 8 (c) ofthe amended Act, as they contained neither threat of force or reprisalnor promise of benefitsFurthermore, their concentrated frequency"The noonday voting period, which was originally set to run from 10: 45 a. in. to 11 : 45a.in. was subsequently extended by a provision that it should begin at 10 a. in.The Peti-tioner's contention that it would not have agreed to the extension of time had it realizedthat the employees would be compensated for such time by the Employer is not persuasive.0 (fray Drug Stores, Inc., 79NLRB 1140;Hercules Motor Company,73 NLRB 650;ThePure Oil Company, 73NLRB 1; cf.Hoague Sprague Corp.,80 NLRB 1699. The case ofBig Lake Oil Company,56 NLRB 684, 691, enforced 146 F. 2d 967 (C. A. 5) is distin-guishable on its facts.9 The Babcock & WilcomCo., 77 NLRB 577.Wealsofind that the use of the sign "Votefor Charioin" on the side of the bus falls within the guaranty of free speech. SeeWroughtIron Range Company,77 NLRB 487. CHARROIN MANUFACTURING CO.41cannot have the effect of depriving the Employer of the advantagesof that guaranty.Accordingly, we find nothing in the record tosupport the assertion that all elements of the Employer's conducttaken together establish that the Employer was interfering with theUnion to an extent which must be considered improper 7There remains for consideration the Petitioner's objection relatingto the incident referred to as "the Simon Legree incident."On themorning of April 15, 1949, the day of the election, and on the previ-ous day, the plant manager, in a costume understood to be representa-tive of the literary character, Simon Legree, went among plant em-ployees cracking a whip and exclaiming, "You must vote.You gottavote."At the hearing, the plant manager testified that he had in-tended no reflection on the Board or the Board's processes, but ratherthat the whole matter was an appropriate response to a piece of unionliterature which he thought depicted him in the character of SimonLegree.None of the employees who witnessed the event and latertestified at the hearing believed the plant manager's conduct to bedirected at the Board. In fact it was considered to be no more thana humorous incident in the course of an election campaign. In ouropinion, the event has no such significance or effect that it can besaid that governmental procedures were so unfavorably portrayedas to make a free and untrammeled election impossible.We find, on the basis of the record in this case, that the Employerdid not interfere with the conduct of the election or the free choiceof a bargaining representative by the employees participating therein.As noted above, the Petitioner has filed no exceptions to the RegionalDirector's Report on Objections.As we have overruled Petitioner'sremaining objections, and as the Tally of Ballots shows that no col-lective bargaining representative has been chosen, we shall dismissthe petition herein.ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.4The Babcockk WilcoxCo., supra.